Citation Nr: 0905523	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-37 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1957 to 
February 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for bilateral hearing loss and a right knee condition.  The 
RO in Waco, Texas, currently has jurisdiction of the 
Veteran's claims.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in December 2008.  A 
transcript of the hearing is of record.

The issues have been re-characterized to comport to the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for right knee and 
bilateral hearing loss disabilities.  At his Board hearing, 
the Veteran testified that he injured his right knee in a car 
accident before service, and that during basic training he 
jumped off an elevated platform and hurt his right knee.  He 
testified further that he was treated with heat and physical 
therapy in a hospital for one week.  Regarding his claimed 
bilateral hearing loss disability, the Veteran testified that 
during service a concussion grenade exploded nearby him.  The 
explosion resulted in ringing in his ears for at least two 
months, and following the explosion the Veteran went to a 
field hospital.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Additionally, under 38 U.S.C.A. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  The Board also notes that there 
is a General Counsel Opinion on the matter of rebutting the 
presumption of sound condition on service entrance.  See 
VAOPGCPREC 3-2003 (July 16, 2003).

The Veteran currently has bilateral hearing loss.  A June 
2005 VA audiological treatment report notes that the Veteran 
has moderately severe to severe mid and high frequency 
sensorineural hearing loss in his right ear, and mild to 
severe mid and high frequency sensorineural hearing loss in 
his left ear.  The treating clinician noted that the Veteran 
reported that he was exposed to noise from grenades during 
service.  Likewise, September 2005 VA medical treatment 
records note that the Veteran has sensorineural hearing loss.  

Similarly, the Veteran currently has a right knee disability.  
April 2004 VA treatment reports note that the Veteran was 
given an assessment of right knee osteo-arthritis 
tricompartmental disease.  The treating clinician noted that 
the Veteran fractured his proximal tibia in a motor vehicle 
accident when he was 19 and re-injured it in 1957.  A May 
2004 VA treatment report notes that the Veteran was assessed 
with right knee post-traumatic degenerative joint disease.  
The treating clinician noted that the Veteran had an open 
reduction, internal fixation, procedure of his right knee in 
1953, and indicated that the hardware in the Veteran's knee 
is intact.  

In June 2008, following numerous and exhaustive attempts, the 
RO made a formal finding that the Veteran's service treatment 
records (STRs) are unavailable.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Regarding the Veteran's claimed right knee disability, the 
current record contains competent evidence of a current right 
knee disability, evidence, both lay and medical, indicating 
that the Veteran's right knee disability existed prior to 
entrance into service, and the Veteran's credible testimony 
concerning an in-service injury his right knee.  Therefore, 
with the spirit of O'Hare in mind, a VA medical examination 
regarding the etiology of the Veteran's current right 
disability should be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (c) (2008).  

Regarding the Veteran's claimed bilateral hearing loss, the 
current record contains competent evidence of a current 
bilateral hearing loss disability and the Veteran's testimony 
concerning in-service noise exposure.  The Veteran is 
competent to state whether he was exposed to loud noises.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, 
the Board finds the Veteran's statements to be credible.  
Therefore, his exposure to acoustic trauma in service is 
conceded.  See, 38 C.F.R. § 3.304 (d).  However, there is 
insufficient medical evidence for the Board to decide the 
Veteran's claim.  Therefore, with the spirit of O'Hare in 
mind, a VA medical examination regarding the etiology of the 
Veteran's current bilateral hearing loss should be provided.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(c) (2008).  

The Appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
current VA and non-VA sources of treatment 
related to his claimed right knee and 
bilateral hearing loss disabilities to the 
present.  Obtain all identified records.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
etiology of his current bilateral hearing 
loss disability.   The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
bilateral hearing loss disability is 
related to, or first manifested during, 
military service.  A complete rationale 
must be provided for the opinion. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
note the Veteran's credible testimony 
concerning his exposure to grenade noise 
during service, and the June 2005 VA 
audiological treatment report, which notes 
that the Veteran reported hearing loss 
beginning in his left ear in 1997 and that 
he was then losing hearing in his right 
ear.  

3.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his current right knee disability.  The 
examiner is asked to provide responses to 
the following questions:

A.  Identify by diagnosis any and all of 
the Veteran's current disorders 
associated with his right knee. 
B.  Was the onset of the disorder listed 
in question "A" clearly and 
unmistakably before service, and if so, 
did such disorder increase in severity 
during service, including the incident in 
which the Veteran injured his right knee 
while jumping from an elevated platform?

C.  If the disorder listed in question 
"A" did increase in severity in 
service, was the increase in severity 
clearly and unmistakably due to natural 
progression of the disorder?  

D.  In the alternative, if the onset of 
the disorder listed in question "A" was 
during the Veteran's service, identify 
any post-service residual disability from 
the in-service episode.  

E.  If the onset of the disorder listed 
in question "A" was after service, is 
it as likely as not that such disability 
is causally related to service, including 
the incident in which the Veteran injured 
his right knee while jumping from an 
elevated platform?  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
note the April and May 2004 VA treatment 
reports, which indicate that the Veteran 
had surgery on his right knee prior to his 
entrance into service.  A rationale for 
all medical opinions must be provided.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




